DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 - 12 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 (Patent No. 10,708,448 B2) in view of Buser et al. (U.S PreGrant Publication No. 2013/0297320 A1, hereinafter ‘Buser’).

Although the claims at issue are not identical, they are not patentably distinct from each other because: The subject matter claimed in the instant application is fully disclosed in the patent and is 
It is clear that all the elements of the instant application claim 1 is to be found in parent claim 1 (as the application claim encompasses parent claim 1).
The difference between the instant application claim 1 and the parent application claim 1 lies in the fact that the parent application claims include many more elements (e.g., another process is made when registration is completed based on first and second processing, etc.) and is thus much more specific and the instant application claims are broader since it’s not claiming the “other process”.  Thus the invention of instant claim 1 is in effect a “species” of the “generic” invention of the parent application claims 1.
It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since parent application claim 1 is anticipated by claim 1 of the instant, it is not patentably distinct from claim 1 the instant claims.
Below is a side-by-side comparison (bolded where significant different, and underlined where limitation is mentioned somewhere):
 
Instant Application 16/889,027
Patent No. 10,708,448


A system comprising: 
a server system; and 
a printing apparatus, 
wherein the server system includes at least one processor that causes the server system to act as: 
a first obtaining unit configured to obtain control information based on voice data that is transmitted by a voice control device in response to print instruction by voice that is received by the voice control device,

a second obtaining unit configured to obtain print target data based on the obtained control information, wherein the printing apparatus includes at least one processor that causes the printing apparatus to act as: 
a reception unit configured to receive print data that is generated using the print target data and a print setting that is previously stored in the server system before the print instruction by voice; and 
a print unit configured to execute print processing based on the print data, wherein registration processing for linking the voice control device and the printing apparatus is performed based on first processing in which the printing apparatus outputs specific information, and 


based on second processing in which a terminal device transmits a request based on the specific information, the terminal device being provided outside of the voice control device and the printing apparatus.  

Claim 11

The system according to claim 1, wherein, after the registration processing is completed, the print data based on the voice data is able to be generated.


Claim 1

A system comprising: 
a server system; and 
a printing apparatus, 
wherein the server system includes at least one processor that causes the server system to act as:
a first obtaining unit configured to, in a case where a print instruction by voice is received by a voice control device, obtain first information based on voice data that is transmitted by the voice control device in response to the received print instruction by voice; and 
a second obtaining unit configured to obtain image data based on the obtained first information, wherein the printing apparatus includes at least one processor that causes the printing apparatus to act as: 
a reception unit configured to receive print data that is generated using the image data and a print setting including a plurality of setting values respectively corresponding to a plurality of setting items; and 
a print unit configured to execute print processing based on the print data, wherein registration processing for linking the voice control device and the printing apparatus is performed based on first processing in which the printing apparatus transmits a request including information of the printing apparatus and receives a response including information relating to registration, and 
based on second processing in which a terminal device transmits a request based on the information relating to registration, the terminal device being provided outside of the voice control device and the printing apparatus, and wherein, after the registration processing is completed based on the first processing and the second processing, the print data is able to be generated based on the obtained first information, and wherein in a case where the voice data does not include information corresponding to first setting item, a setting value corresponding to the first setting item and previously stored in the server system is used for generating the print data. 



The system according to claim 1, wherein the print setting includes a plurality of setting items respectively corresponding to a plurality of setting values, wherein, in a case where the voice data includes first information corresponding to a first setting item, a setting value corresponding to the first information included in the voice data is used for generating the print data.
Claim 2

The system according to claim 1, wherein, 

in a case where the voice data includes information corresponding to the first setting item, a setting value corresponding to the information included in the voice data is used for generating the print data. 
Claim 3

The system according to claim 1, wherein the print setting includes a plurality of setting items respectively corresponding to a plurality of setting values, and wherein, in a case where the voice data does not include first information corresponding to a first setting item and includes second information corresponding to a second setting item, a setting value corresponding to the first setting item and previously stored in the server system and a setting value based on the second information included in the voice data are used for generating the print data.  
Claim 3

The system according to claim 1,


 wherein, in a case where the voice data does not include first information corresponding to the first setting item and includes second information corresponding to a second setting item, the setting value corresponding to the first setting item and previously stored in the server system and a setting value corresponding to the second information included in the voice data are used for generating the print data. 

Claim 4

The system according to claim 1, further comprising: 


a first print setting previously stored in the server system is used when print target data of a first data type is used for generating the print data, and 
a second print setting different from the first print setting, and previously stored in the server system is used when print target data of a second data type different from the first data type is used for generating the print data 
Claim 4

The system according to claim 1, wherein, in the case where the voice data does not include the information corresponding to the first setting item, 
a first setting value corresponding to the first setting item and previously stored in the server system is used when print data of a first data type is generated, and 
a second setting value different from the first setting value, corresponding to the first setting item and previously stored in the server system is used when print data of a second data type different from the first data type is generated. 



The system according to claim 1, wherein the print setting previously stored in the server system can be changed based on a user instruction.  

   Claim 5

The system according to claim 1, wherein the previously stored setting information can be changed based on a user instruction. 

Claim 6

The system according to claim 1, wherein the obtained first information includes information associated to the print target based on the voice data
Claim 6

The system according to claim 1, wherein the obtained first information includes information associated to the image data based on the voice data. 

Claim 7

The system according to claim 1, wherein the at least one processor of the server system further comprises a transmission unit configured to transmit a command, and - 38 -10185452US02 wherein the transmission unit transmits a command for notifying a user of a print setting based on the voice data.
  Claim 7

The system according to claim 1, wherein the at least one processor of the server system further comprises a transmission unit configured to transmit a command, and wherein the transmission unit transmits a command for notifying a user of a print setting based on the voice data. 

Claim 8

The system according to claim 1, wherein information based on a received print instruction is analyzed and a print setting to be used is changed based on an analyzed result.  

   Claim 8

The system according to claim 1, wherein a previously received print instruction is analyzed and a setting value to be used is changed based on an analyzed result. 

Claim 9

The system according to claim 1, wherein communication compliant with IEEE 802.11 standard series is executable between the voice control device and the terminal device.
   Claim 9
The system according to claim 1, wherein communication compliant with IEEE 802.11 standard series is executable between the voice control device and the terminal device. 

Claim 10

The system according to claim 1, wherein communication compliant with Bluetooth is executable between the voice control device and the terminal device.
Claim 10

The system according to claim 1, wherein communication compliant with Bluetooth is executable between the voice control device and the terminal device. 



A control method executed by at least one processor in a system comprising a server system and a printing apparatus, the method comprising: obtaining control information based on voice data that is transmitted by a voice control device in response to print instruction by voice that is received by the voice control device; obtaining print target data based on the obtained control information; receiving print data that is generated using the print target data and a print setting that is previously stored in the server system before the print instruction by voice; and executing print processing based on the print data, wherein registration processing for linking the voice control device and the printing apparatus is performed based on first processing in which the printing apparatus outputs specific information, and based on second processing in which a terminal device transmits a request based on the specific information, the terminal device being provided outside of the voice control device and the printing apparatus, and wherein, after the registration processing is completed the print data based on the voice data is able to be generated.  


No method claim is claimed, but parent claims 11 or 12 contains the steps shown in instant claim 12 in which are performed by the system instant claim 1 and as such, instant claim 12 of instant application is similar in scope and content to instant claim 1 and therefore, instant claim 12 may be rejected under similar rationale as present against claim 1 above.


Claim 1 of the Patent No. 10,708,448 does not disclose that said first information is the “control information” and “setting are previously stored in the server system before the print instruction by voice”.
However, in the same field of endeavor of acquiring voice and generating a print job, Buser teaches the control information (Buser: e.g., extract information based on voice data, ¶0044, ¶0078; said extracted information is used to adjust/build the print job) and setting are previously stored in the server system before the print instruction by voice (e.g., building/creating/generating a print data based on the obtained information, ¶0078 - ¶0083, ¶0093, ¶0098 - ¶0107; setting must be stored in order to retrieve the setting #3 as shown in ¶0101).


Claim Interpretation/Rejection - 35 USC §112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “First obtaining Unit", "Second Obtaining Unit", "Reception Unit", and "Print Unit" have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with merely functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 - 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“Printing Unit” – Print Engine 402 is controlled by a CPU 407, ¶0029 - ¶0032 of Specification.

Claims contain limitations "First Obtaining Unit”, “Second Obtaining Unit” and “Reception Unit”, however the specification does not mention the terms "First Obtaining Unit, Second Obtaining 
Consequently, claims 1 – 11 are rejected under 35 U.S.C 112 (b) as indefinite for referring back to an element in the specification which is not clearly linked.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 ets eq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3 and 5 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buser et al. (U.S PreGrant Publication No. 2013/0297320 A1, hereinafter ‘Buser’) in view of Oliver et al. (U.S PreGrant Publication No. 2002/0013701 A1, hereinafter ‘Oliver’).

With respect to claim 1, Buser teaches a system (e.g., a system, ¶0017) comprising: a server system (e.g., a server, ¶0046); and a printing apparatus (i.e., at least a printer 204, ¶0043), wherein the server system includes at least one processor that causes the server system (e.g., configured to receive, extract, store, process, cause and send, ¶0046) to act as: a first obtaining unit configured to obtain control information based on voice data that is transmitted by a voice control device in response to print instruction by voice that is received by the voice control device (e.g., in response to a print instruction by voice is made from an audio input, extract one or more print parameters in order to execute (fabricate) an object, ¶0023 - ¶0024, ¶0046, ¶0082), a second obtaining unit configured to obtain print target data based on the obtained control information (e.g., upon receiving the voice and extracting, a print job can be obtained from data storage, ¶0045), wherein the printing apparatus includes at least one processor (e.g., a controller 110, ¶0036) that causes the printing apparatus to act as: 
a reception unit (e.g., a network interface 136, ¶0038) configured to receive print data that is generated using the print target data and a print setting that is previously stored in the server system e.g., configured to receive print data (print jobs or print objects) including user preferences and/or customization, ¶0047, ¶0064, ¶0066, ¶0119); and a
a print unit (e.g., fabricating means, ¶0018, ¶0043) configured to execute print processing based on the print data (e.g., configured to fabricate any object based on the print job, ¶0018, ¶0045 - ¶0046), but fails to teach: wherein registration processing for linking the voice control device and the printing apparatus is performed based on first processing in which the printing apparatus outputs specific information, and based on second processing in which a terminal device transmits a request based on the specific information, the terminal device being provided outside of the voice control device and the printing apparatus.
However, in the same field of endeavor of voice input/recognition and printer(s), Oliver teaches: wherein registration processing for linking the voice control device and the printing apparatus is performed based on first processing in which the printing apparatus outputs specific information (Oliver: e.g., wherein a memorizing process (teaching mode) for information (or commands) of the device is performed based on user training, repeating words or desired language on said device and can also be setup by using a host device that is separately provided externally from the voice pickup component 102 and the device, ¶0071 - ¶0074), and based on second processing in which a terminal device transmits a request based on the specific information, the terminal device being provided outside of the voice control device and the printing apparatus  (e.g., wherein, after memorizing and trained the commands (training mode), a pattern can be eventually converted (on execution mode) based on a speech control command (e.g., “print and save”), and previously memorized information is used for comparing if the speech control command is completed/recognized or not, and a past (or previous) command is executed when the device doesn’t recognize or doesn’t match the  speech control command given by the user, ¶0010, ¶0049, ¶0058, ¶0067, ¶0077, ¶0081, ¶0088, ¶0090).  


With respect to claim 2, Buser in view of Oliver teaches the system according to claim 1, wherein the print setting includes a plurality of setting items respectively corresponding to a plurality of setting values, wherein, in a case where the voice data includes first information corresponding to a first setting item, a setting value corresponding to the first information included in the voice data is used for generating the print data (Buser: e.g., setting are included in the print instruction by voice (e.g., a dialogue between user and IVRS to allow the user to verbally provide/input settings, ¶0119 - ¶0128).

With respect to claim 3, Buser in view of Oliver teaches the system according to claim 1, wherein Oliver teaches the print setting includes a plurality of setting items respectively corresponding to a plurality of setting values, and wherein, in a case where the voice data does not include first information corresponding to a first setting item and includes second information corresponding to a second setting item, a setting value corresponding to the first setting item and previously stored in the server system and a setting value based on the second information included in the voice data are used for generating the print data (Oliver: e.g., if determines that an inputted voice doesn’t recognize setting or missing (as first information), then use default value (as second information) in order to generate print data (image data) using said default values, ¶0013, ¶0083, ¶00090).

With respect to claim 5, Buser in view of Oliver teaches the system according to claim 1, wherein the print setting previously stored in the server system can be changed based on a user instruction (e.g. while the process is on training mode or when match is not found, missing, nor recognized, previously registered setting can be modified or changed by the user, ¶0013, ¶0058 - ¶0062, ¶0096).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Buser in view of Oliver as taught by Oliver since Oliver suggested in ¶0058 - ¶0062 and ¶0094 - ¶0096 that such modification of changing to a previous registered information based on a user instruction would allow the user to reinstate an issued command in order to minimize user interaction and to avoid waste of time.

With respect to claim 6, Buser in view of Oliver teaches the system according to claim 1, wherein the obtained first information includes information associated to the print target based on the voice data (e.g., where the obtained (received) voice is associated to the print job, in which specifies an object for printing, e.g., by filename, file metadata, or semantic content, ¶0046).

With respect to claim 7, Buser in view of Oliver teaches the system according to claim 1, wherein the at least one processor of the server system further comprises a transmission unit configured to transmit a command, and - 38 -10185452US02 wherein the transmission unit transmits a command for notifying a user of a print setting based on the voice data (e.g., in a series of questions, the system responds to a command notifying the user of the print setting by voice, ¶0118 - ¶0126).

With respect to claim 8, Buser in view of Oliver teaches the system according to claim 1, wherein information based on a received print instruction is analyzed and a print setting to be used is changed e.g., wherein a past or previous print instruction is analyzed/examined and the pattern to be used is modified based on an outcome that was not recognized, not found or prompted, ¶0010, ¶0058, ¶0067, ¶0081, ¶0091).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Buser in view of Oliver and further in view of Keiller as taught by Oliver since Oliver suggested in ¶0010, ¶0058, ¶0067 and ¶0083 that such modification of analyzing a previous command would ensure if the command is pretty similar or close in order to provide a suggestion(s) with speech disposition commands and to help customize the device for the user.

With respect to claim 9, Buser in view of Oliver teaches the system according to claim 1, wherein communication compliant with IEEE 802.11 standard series is executable between the voice control device and the terminal device (e.g., communication between each of the devices can be performed using Bluetooth standard, ¶0038, ¶0042).  

With respect to claim 10, Buser in view of Oliver teaches the system according to claim 1, wherein communication compliant with Bluetooth is executable between the voice control device and the terminal device (e.g., communication between each of the devices can be performed using Bluetooth standard, ¶0038, ¶0042).  

With respect to claim 11, Buser in view of Oliver teaches the system according to claim 1, wherein, after the registration processing is completed the print data based on the voice data is able to be generated (Oliver: e.g., wherein, after memorizing and training the commands (training mode), a pattern can be eventually converted (on execution mode) based on a speech control command (e.g., “print and save”), and previously memorized information is suggested if the speech control command is not completed/or not recognized, and a past (or previous) command is executed instead, ¶0010, ¶0049, ¶0058, ¶0067, ¶0077, ¶0081 - ¶0083, ¶0088, ¶0090).

Claim 12 is a method claim whose steps are performed by the system claim 1 and as such, claim 12 is similar in scope and content to claim 1 and therefore, claim 12 is rejected under similar rationale as presented against claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buser in view of Oliver and further in view of Keiller ( U.S Patent No. 6,975,993 B1, hereinafter ‘Keiller’).

With respect to claim 4, Buser in view of Oliver teaches the system according to claim 1, but neither of them teaches: further comprising: a first print setting previously stored in the server system is used when print target data of a first data type is used for generating the print data, and a second print setting different from the first print setting, and previously stored in the server system is used when print target data of a second data type different from the first data type is used for generating the print data.
However, Keiller teaches: further comprising: a first print setting previously stored in the server system is used when print target data of a first data type is used for generating the print data, and a second print setting different from the first print setting, and previously stored in the server system is used when print target data of a second data type different from the first data type is used for generating the print data (Keiller: As interpretation: e.g., a first grammar is used in a case where the data corresponds to a 1st rule and a second grammar different to the first grammar is used in a case where the data corresponds to a 2nd rule different to the 1st rule, Col 1 (lines 46 – 54); Col 9 (lines 36 – 67) to Col 10 (lines 1 – 31); Col 25 (lines 5 – 22)).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674